16-11895-jlg      Doc 1642        Filed 07/09/19       Entered 07/09/19 15:55:14             Main Document
                                                     Pg 1 of 2


  KLESTADT WINTERS JURELLER
  SOUTHARD & STEVENS, LLP
  Tracy L. Klestadt
  John E. Jureller, Jr.
  200 West 41st Street, 17th Floor
  New York, New York 10036
  (212) 972-3000

  Conflicts Counsel for China Fishery
  Group Limited (Cayman) and Its Affiliated Debtors

  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------------ x
  In re                                                        :      Chapter 11
                                                               :
  CHINA FISHERY GROUP LIMITED                                  :      Case No. 16-11895 (JLG)
  (CAYMAN) et al.,                                             :
                                                               :
                      1
           Debtors.                                            :      (Jointly Administered)
                                                               :
  ------------------------------------------------------------ x


        NOTICE OF ADJOURNMENT OF DEBTOR PROTEIN TRADING LIMITED
      (SAMOA)’S OMNIBUS OBJECTION TO CLAIM NUMBERS 62-1, 63-1 AND 64-1
                      TO OCTOBER 29, 2019 AT 11:00 A.M.

          PLEASE TAKE NOTICE that the hearing on the Debtor Protein Trading Limited

  (Samoa)’s Omnibus Objection to Claim Numbers 62-1, 63-1 an d64-1 [Docket No. 1524] (the



  1
   The Debtors are China Fishery Group Limited (Cayman), Pacific Andes International Holdings Limited (Bermuda),
  N.S. Hong Investment (BVI) Limited, South Pacific Shipping Agency Limited (BVI), China Fisheries International
  Limited (Samoa), CFGL (Singapore) Private Limited, Chanery Investment Inc. (BVI), Champion Maritime Limited
  (BVI), Growing Management Limited (BVI), Target Shipping Limited (HK), Fortress Agents Limited (BVI), Ocean
  Expert International Limited (BVI), Protein Trading Limited (Samoa), CFG Peru Investments Pte. Limited
  (Singapore), Smart Group Limited (Cayman), Super Investment Limited (Cayman), Pacific Andes Resources
  Development Limited (Bermuda), Nouvelle Foods International Ltd., Golden Target Pacific Limited, Pacific Andes
  International Holdings (BVI) Limited, Zhonggang Fisheries Limited, Admired Agents Limited, Chiksano
  Management Limited, Clamford Holding Limited, Excel Concept Limited, Gain Star Management Limited, Grand
  Success Investment (Singapore) Private Limited, Hill Cosmos International Limited, Loyal Mark Holdings Limited,
  Metro Island International Limited, Mission Excel International Limited, Natprop Investments Limited, Pioneer
  Logistics Limited, Sea Capital International Limited, Shine Bright Management Limited, Superb Choice International
  Limited, and Toyama Holdings Limited (BVI).
16-11895-jlg   Doc 1642     Filed 07/09/19     Entered 07/09/19 15:55:14          Main Document
                                             Pg 2 of 2


  “Claims Objection”) scheduled for July 18, 2019 at 11:00 a.m., before the Honorable James L.

  Garrity, Jr. of the United States Bankruptcy Court for the Southern District of New York (the

  “Court”), Courtroom 601, Manhattan Courthouse, One Bowling Green, New York, NY 10004-

  1408, has been adjourned to October 29, 2019 at 11:00 a.m. (Prevailing Eastern Time).

   Dated: July 9, 2019                          Respectfully submitted,


                                                KLESTADT WINTERS JURELLER
                                                SOUTHARD & STEVENS, LLP

                                                By: /s/ John E. Jureller, Jr.
                                                      Tracy L. Klestadt
                                                      John E. Jureller, Jr.
                                                200 West 41st Street, 17th Floor
                                                New York, New York 10036
                                                Tel: (212) 972-3000
                                                 jjureller@klestadt.com

                                                Conflicts Counsel for China Fishery
                                                Group Limited (Cayman) and Its Affiliated Debtors




                                                  2
